DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 02/18/2021 is accepted and entered.
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments focus on the Johnson reference cited in the advisory action dated 12/23/2020 as well as the Wei reference used in the final rejection dated 11/20/2020. Neither the Johnson nor Wei reference are used in the below rejection. Instead, Shaari is cited to disclose a method for a user to deliver a naloxone formulation to an individual, with Loughlin teaching the specifics of the naloxone formulation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 15-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) in view of Loughlin et al (US 2018/0193332).
Regarding Claim 12, Shaari discloses a method for a user to deliver a naloxone containing formulation to a nasal passage of an individual in need thereof (¶ [0090] 
(a) receiving, by the user, a delivery device (Fig. 1A) comprising an applicator (end with microneedles, Fig. 1A) and the naloxone containing formulation (¶ [0008, 0027, 0073]; the naloxone composition is coated on the microneedles), wherein the naloxone containing formulation is held by a surface of the applicator (¶ [0027], the microneedles are part of the applicator, and since the microneedles are coated with the naloxone formulation, a surface of the applicator holds the naloxone formulation); and
(b) inserting, by the user (artisan/physician (¶ [0090, 0097]) the delivery device into the nasal passage of the individual (patient, ¶ [0090, 0097]) a single time so that the surface of the applicator upon which the naloxone containing formulation is held contacts a surface of the nasal passage (¶ [0090, 0097]; the microneedles are inserted into the nasal cavity and then applied to the middle meatus to treat the patient; ¶ [0065] indicates that the desired dose is delivered by contacting the microneedles to the mucosa so multiple applications would not be necessary).
Shaari is silent whether the naloxone containing formulation comprises at least 45 mg/ml of naloxone hydrochloride and whether at least 4 milligrams of naloxone is delivered to the surface of the nasal passage of the individual by the user.
Loughlin teaches a nasal pharmaceutical composition (¶ [0012]), thus being in the same field of endeavor, which comprises at least 45 mg/ml of naloxone hydrochloride (¶ [0053]; the solution can comprise a 5% w/v naloxone HCl solution which corresponds to a 50 mg/ml dosage) to treat an opioid overdose of corresponding severity - a higher dose of opioids require a higher dose of naloxone (¶ [0053]).

Regarding Claim 15, Shaari further discloses the delivery device (Fig. 1A) includes a reservoir that contains the naloxone formulation (¶ [0053-0054]).
Regarding Claim 16, Shaari further discloses the applicator (end with microneedles, Fig. 1A) comprises a swab that is positioned on an applicator tip (¶ [0030]; the tip with the microneedles can be made of cotton, where the microneedles are attached or integrated into the cotton; cotton is absorbent and in the structure shown in Fig. 1A would be considered a swab).
Regarding Claims 17 and 18, Shaari is silent whether the naloxone containing formulation has a pH of about 3.5-5.5 and whether the formulation is an aqueous formulation.
Loughlin teaches a naloxone solution where the pH is between about 3.5-5.5 (¶ [0049]) and where the formulation is an aqueous formulation (¶ [0048]) to allow for the 
Therefore, it would have been obvious to modify the naloxone solution of Shaari/Loughlin to have a pH between about 3.5-5.5 and to be an aqueous formulation, to allow for the solution to be delivered easily to the nasal cavity and then absorbed into the bloodstream (as motivated by Loughlin ¶ [0049]).
Regarding Claim 19, Shaari is silent whether the delivery device further comprises at least 150 microliters of the naloxone containing formulation.
Loughlin teaches a naloxone solution and delivery device where the naloxone solution has a volume of 150 microliters (¶ [0057]). This volume of solution allows for treatment of severe opioid overdose (¶ [0053]).
Therefore, it would have been obvious to modify the delivery device of Shaari to comprise at least 150 microliters of the naloxone containing formulation to allow for treatment of a severe opioid overdose (as motivated by Loughlin ¶ [0053, 0057]).
Regarding Claim 24, Shaari/Loughlin is silent whether a total dosage of naloxone that is transmitted to the surface of the nasal passage is a dosage from 4 milligrams to 20 milligrams. However, Loughlin also teaches that a 4 mg dosage of naloxone is known in the art (¶ [0063]). Based on this, one of ordinary skill in the art would find it obvious to deliver at least 4 mg of naloxone from the applicator of Shaari/Loughlin, which has a formulation comprising at least 45 mg/ml of naloxone, in sufficient amounts to result in 4 mg of naloxone dose (Loughlin ¶ [0053]; the solution can comprise a 5% w/v naloxone HCl solution which corresponds to a 50 mg/ml dosage). Further, one of ordinary skill in the art would be motivated to modify the total amount of naloxone .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) in view of Loughlin et al (US 2018/0193332) further in view of Kisak et al (US 2013/0337031).
Regarding Claim 20, Shaari/Loughlin is silent regarding a thermal regulator.
Kisak teaches a topical formulation, thus being in the same field of endeavor, with an exothermic heating component comprising an exothermic chemical component (¶ [0024]) to allow the composition to be delivered at a predetermined temperature to prevent any user discomfort from a too hot or cold substances (¶ [0024]).
Therefore, it would have been obvious to modify the formulation of Shaari/Loughlin to have a thermal regulator or exothermic heating component to allow the composition to be delivered at a predetermined temperature to prevent any user discomfort from a too hot or cold substance (as motivated by Kisak ¶ [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/Examiner, Art Unit 3781